Citation Nr: 0011527	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  95-28 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance, or at the housebound rate.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
February 1971.

This matter arises from a December 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim of 
entitlement to special monthly pension based upon the need 
for regular aid and attendance, or at the housebound rate.

FINDINGS OF FACT

 1.  The veteran's principal disabilities include (inactive) 
pulmonary tuberculosis, status post pneumonectomy, evaluated 
as 60 percent disabling; a liver condition, evaluated as 20 
percent disabling; and chronic pain syndrome, evaluated as 
noncompensable.

2.  The veteran has a combined disability rating of 70 
percent and was awarded VA nonservice-connected disability 
pension benefits by action of the RO in September 1994.

3.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

4.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

5.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The criteria for the award of an increased special monthly 
pension, based on the need for aid and attendance, or due to 
housebound status, have not been met.  38 U.S.C.A. §§ 1502, 
1521(d),(e), 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.351(a)(1),(b), (c),(d), 3.352 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person, and/or by reason of being housebound.

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).  The need for aid and attendance is 
defined as "helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person."  
38 C.F.R. § 3.351(b).  "Aid and attendance" is considered 
necessary where a veteran is unable to dress or undress 
himself, or keep himself ordinarily clean and presentable, or 
feed himself, or use bathroom facilities by himself.  38 
C.F.R. § 3.352(a).  A claimant is "permanently housebound" 
when substantially confined to his or her dwelling and the 
immediate premises, and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
that person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d)(2).

Further, a veteran is in need of regular aid and attendance 
if he is blind or nearly blind; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination. 
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Review of the claims file reveals that by rating decision in 
September 1994, the veteran was found eligible for non 
service-connected disability pension.  A review of the most 
recent supplemental statement of the case, dated in April 
1999, shows that the veteran's disabilities are: (inactive) 
pulmonary tuberculosis, status post pneumonectomy, evaluated 
as 60 percent disabling; a liver condition, evaluated as 20 
percent disabling; and chronic pain syndrome, evaluated as 
noncompensable.

The claims files includes records from the Manatee Memorial 
Hospital, the University of Colorado University Hospitals 
(UCUH), the Whitley Memorial Hospital, Eliot W. Godofsky, 
M.D., David Willyard, D.O., Julie Y. Chao, M.D., Michael 
Bach, M.D., Jeffrey P. Nadler,. M.D., the National Jewish 
Center for Immunology and Respiratory Medicine, VA 
examination reports, a report from the Social Security 
Administration (SSA), and written statements from the 
veteran.  

A review of the veteran's written statements shows that he 
argues that he is entitled to the claimed benefits because 
his latissimus dorsi muscle was removed along with his left 
lung and two ribs, resulting in chronic pain such that he 
cannot take care of himself.  He asserts that he tires easily 
(in part due to hepatitis), that his wife cooks for him, 
clothes him, and sometimes bathes him.  He argues that he 
cannot walk more than 50 feet without resting, that it is 
difficult for him to breath in high humidity, and that he 
cannot drive due to dizziness and pain.  

At the outset, the Board notes that the veteran is not blind, 
bedridden, or a patient in a nursing home, nor is it 
contended otherwise.   The first critical question to be 
determined in this case is whether the veteran's disabilities 
have resulted in the need for regular aid and attendance of 
another person because of resultant helplessness due to 
mental and/or physical impairment.  Based on its review of 
the record, the Board finds that it has not.

The veteran's medical history is remarkable for an initial 
diagnosis of tuberculosis in late 1992.  His medical history 
was remarkable for intravenous drug (heroin) use up until 
1984, and positive serology for hepatitis B, C and D.  He was 
treated for his tuberculosis with a variety of medications.  
However, this treatment was not successful and in August 
1994, he was diagnosed with multi-drug resistant 
tuberculosis.  That same month, he underwent lobectomies of 
the left upper lobe and superior segment of the left lower 
lobe and latissimus dorsi flap.  Letters from Dr. Godofsky 
and Dr. Nadler, dated in May 1994, show that he was 
considered to be unemployable due to his medical condition.  

An SSA decision, dated in August 1996, indicates that the 
veteran was determined to be totally disabled.  The SSA's 
findings noted that the veteran testified to the following: 
he and his wife go out to dinner a couple of times a month.  
He can occasionally fix a meal for himself and help his wife 
bring in the groceries.  He did not feel safe driving because 
he got dizzy.  He could walk about 100 feet before he became 
winded.  He could stand for an hour and sit for 30 minutes at 
a time.  He had left arm pain on lifting and he could not 
feel objects in his left hand.  He wore pullover clothes and 
slip-on shoes.  He could not button clothes.  He could walk 
up one flight of stairs.  The SSA's conclusion noted that the 
veteran could lift and/or carry 10 pounds occasionally and 
less than ten pounds frequently.  He was able to sit, and 
stand, for less than two hours of an eight hour day.  He was 
unable to reach with his left arm.  He required frequent 
breaks throughout the day.  He had a severe restriction to a 
less than sedentary level of work. 

A VA examination report for housebound status or permanent 
need for aid and attendance (hereinafter "HS/PNAA"), dated 
in March 1997, shows inter alia that the veteran's gait was 
normal, and that he could ambulate without assistance.  He 
could also dress and undress, with no functional restrictions 
in the upper extremities regarding strength, coordination, 
self-feeding, dressing and undressing, bathing and shaving.  
There were no functional restrictions in the lower 
extremities.  He was able to protect himself from the hazards 
in his environment.   

A VA HS/PNAA report, dated in October 1997, shows that the 
veteran complained of chronic pain, especially in his chest.  
On examination, his posture, general appearance and gait were 
all normal.  He was able to feed himself and button his 
clothing.  There was decreased sensation in the left shoulder 
and upper arm, and right shoulder atrophy.  There was also 
decreased grip strength on the right.  The lower extremities 
were normal.  The examiner indicated that there was no 
dizziness, loss of memory, or poor balance.  There was pain 
on extension and flexion of the spine, trunk and neck, worse 
on the left.  The diagnosis was complex chronic pain syndrome 
left shoulder, chest wall, rib cage, arm and upper back.  The 
examiner further referenced an October 1997 report by Dr. 
Chao.  

A review of Dr. Chao's October 1997 report shows that the 
veteran complained of chronic pain in his left shoulder, left 
chest and rib cage, as well as left hand numbness.  On 
examination, there was right deltoid muscle atrophy 
(reportedly from a 1972 automobile accident), and the upper 
extremity reflexes were equal with intact range of motion.  
The veteran complained of pain on motion in the left arm.  
Sensation was decreased in the left arm.  Gait was normal.  
The impression was chronic pain syndrome on left shoulder, 
left arm, left side of chest wall, left rib cage, and left 
upper back.  The examiner stated this pain was not related to 
myofascial pain, and was probably caused by localized 
hypersensitivity of the A-delta and C-fiber with 
centralization of the pain signal to the cortical level in 
the brain.  The examiner stated that the veteran should 
continue to take Percocet and Elavil for pain, as well as 
Aleve.

Based on the foregoing and a careful review of the records 
which provides a detailed picture of the veteran's physical 
abilities, the Board finds that the veteran is not helpless 
or so nearly helpless as to require the regular aid and 
attendance of another person.  See 38 U.S.C.A. § 1502(b); 38 
C.F.R. §§ 3.351, 3.352(a).  In this regard, the Board 
initially notes that a letter from Dr. Bach, dated in 
December 1995, the August 1996 SSA report, Dr. Chao's October 
1997 report, and both VA HS/PNAA reports all show that the 
veteran no longer has active tuberculosis.  The veteran has 
not contended otherwise.  The veteran's complaints primarily 
involve fatigue and left-sided pain.  However, while the 
veteran clearly has severe disabilities, the medical evidence 
does not show that he has a permanent need for aid and 
attendance.  In short, none of his disabilities are shown to 
implicate the relevant criteria.  Specifically, the veteran 
is not shown to be blind, a patient in a nursing home on 
account of mental or physical incapacity, or so nearly 
helpless or blind as to need the regular aid and attendance 
of another person.  The Board therefore finds that the 
veteran is not so nearly helpless as to require the regular 
aid and attendance of another person, and that the criteria 
for entitlement to special monthly pension on account of the 
need for the regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§§ 3.351, 3.352.

With respect to the veteran's claim for special monthly 
pension at the housebound rate, the Board notes that, despite 
the veteran's multiple disabilities, the most recent rating 
decision indicates that he does not have a single permanent 
disability that is evaluated as 100 percent disabling.  Since 
having a single disability which is evaluated as 100 percent 
disabling is a threshold requirement for an increased pension 
benefit based on housebound status, 38 U.S.C.A. § 1521(e) and 
38 C.F.R. § 3.351(d), it is apparent that the basic 
requirements for special monthly pension on the account of 
being housebound have not been met, and the RO was correct in 
denying housebound benefits.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person, or by reason 
of being housebound, have been met at this time.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b).




ORDER

The appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

